DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are cancelled.
Claims 15-44 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-29 and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15, 24 and 40 recite the limitation of “wherein the second power management unit is to control the first power management unit.” The disclosure provide an embodiment having 
Claims 16-23, 25-29 and 41-44 are rejected because of their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (hereinafter Gunther1) (US 20090089543 A1), in view of Non-Patent Literature, “Phase Locked Loops” (hereinafter NPL).
As to claim 30, Gunther teaches an apparatus comprising: 

Dockel No. O1.P88450-C1Art Unit: 2187a power management circuitry [adjustment logic 124] to determine a load condition of the processor core, wherein the power management circuitry is to compare the load condition with a threshold load condition [0017: “the condition(s) determined at operation 206 may be compared against operating condition constraint(s)/threshold(s)…”], wherein the power management circuitry is to instruct the clock source to temporarily increase a frequency of the clock from the first frequency to a second frequency based on the load condition being less than the threshold load condition [0017: “Based on the comparisons, the operating parameters may be adjusted dynamically, for example, an operating parameter may be adjusted upward (at operation 214) when the current behavior is below all or most (or at least some) of the limit(s)/threshold(s)…”]. 
Gunther does not teach wherein the clock source is to increase the frequency of the clock to the second clock frequency without losing a phase locked condition.
NPL teaches a phase Locked Loop (PLL) clock generator. The PLL has a lock range which is the frequency range that the PLL is able to follow input frequency variations while the PLL maintain locked condition [page 6, paragraph 4: “The range of frequencies over which the PLL will track an input signal and remain locked is known as the lock range. This is a range of frequencies above and below the VCO free running frequency. The PLL can track and ‘lock’ to any input frequency in this range.”].

As to claim 31, Gunther teaches the apparatus of claim 30 comprises a voltage generator to generate a power supply for the logic, wherein the clock source is to increase frequency of the clock to the second clock frequency without increasing voltage level of the power supply for the logic [0013: “…to increase and/or decrease operating frequency and/or voltage of one or more of the cores…”] [Inherently, it is able to change clock only.].
As to claim 32, NPL teaches wherein the clock source is one of a PLL or a FLL [page 6, paragraph 4].
As to claim 33, Gunther teaches wherein the clock source comprises a dynamic frequency scaling circuitry [0013: “…to increase and/or decrease operating frequency and/or voltage of one or more of the cores…”].
As to claim 34, Gunther in view of NPL teaches an apparatus comprising: 
a current sensor to sense current drawn by a processor [Gunther, 0016: “the monitor logic may be coupled to one or more sensors (not shown) that correspond to the processor component(s) or core(s) being monitored to determine the operating conditions discussed herein (e.g., current power usage, operating current (Icc)…”];
a circuitry to adjust a divider ration of a divider [NPL: Figure 12.1]; and
a phase locked loop (PLL) comprising the divider [NPL: Figure 12.1], wherein the the PLL is to increase frequency of its output clock when the current drawn by the processor is below a threshold [Gunther, 0017: “Based on the comparisons, the 
As to claim 35, Gunther teaches the apparatus of claim 34 comprising adaptive voltage frequency scaling circuitry coupled to the PLL [0013: “…to increase and/or decrease operating frequency and/or voltage of one or more of the cores…”].
As to claim 36, Gunther teaches wherein the circuitry is part of a power management unit or controlled by the power management unit [0015: “For example, adjustment logic 124 may cause the operating frequency and/or voltage of one or more of the cores 106 to be adjusted.”].
As to claim 39, Gunther teaches wherein the increased frequency is a new peak frequency of the apparatus [0018].
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (hereinafter Gunther) (US 20090089543 A1), in view of Non-Patent Literature, “Phase Locked Loops” (hereinafter NPL), and further in view of what is well known in the art.
As to claim 37, Gunther in view of NPL does not explicitly teach wherein the PLL is to increase the frequency by 100 MHz, but teach a divider used for controlling frequency.
Therefore, it is well known in the art that the frequency can be increased to a specific value by applying appropriate divider ratio to the divider. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (hereinafter Gunther) (US 20090089543 A1), in view of Non-Patent Literature, “Phase Locked Loops” (hereinafter NPL), and further in view of Garcia et al. (hereinafter Garcia2) (US 20140122916 A1).
As to claim 38, Gunther in view of NPL does not teaches the apparatus comprising a voltage regulator.
Garcia teaches a frequency scaling circuitry comprising a voltage regulator [FIG. 3: voltage regulator 412].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of deploying a voltage regulator as suggested in Garcia into Gunther in view of NPL to ensure the output voltage being constant and smooth.
Response to Arguments
Applicant's arguments filed on 12/01/2020 with respect to the rejections of claims 15-29 and 40-44 under 35 USC 112 have been fully considered but they are not persuasive.
Applicant argues that the subject matter of “wherein the second power management unit is to control the first power management unit” is disclosed in the specification, paragraphs 0021, 0022, 0031, 0035, 0043 and 0046.

Applicant’s arguments with respect to claim(s) 30-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gunther was cited in the IDS filed on 04/22/2019.
        2 Garcia was cited in the IDS filed on 04/22/2019.